        Case 2:19-cv-00081-wks Document 71 Filed 06/22/20 Page 1 of 15




                      UNITED STATES DISTRICT COURT
                                FOR THE
                          DISTRICT OF VERMONT

 RICHARD WEST and JOSEPH
 BRUYETTE, individually and on behalf
 of a class of similarly situated persons
                     Plaintiffs


              v.                                            Docket No. 2:19-cv-81-wks


 MICHAEL SMITH, Vermont Secretary of
 Human Services;
 The Vermont Deputy Secretary of Human
 Services;
 JAMES BAKER, Vermont Department of
 Corrections Commissioner; and
 The Vermont Department of Corrections
 Health Services Director, in their official
 capacities,
 and
 CENTURION OF VERMONT, LLC,
                     Defendants


        STATE DEFENDANTS’ ANSWER TO PLAINTIFFS’ CLASS ACTION
                            COMPLAINT


   NOW COMES Defendants, Michal Smith, Secretary of the Agency of Human

Services, James Baker, Commissioner of the Department of Corrections, and

unnamed State Officials and answers the Plaintiffs’ Complaint as follows:
        Case 2:19-cv-00081-wks Document 71 Filed 06/22/20 Page 2 of 15




                               GENERAL DENIAL

   Defendants affirmatively deny that they violated any duty allegedly owed to

Plaintiffs under the Constitution and laws of the United States, or under the

Constitution and laws of any state including the State of Vermont. Further, any

allegation not specifically admitted below is hereby denied.

                                     ANSWER


   1.   Defendants can neither admit nor deny Plaintiff’s intentions.

   2.   Denied as stated.

   3.   Denied.

   4.   Denied.

   5.   Admit only that Defendants are officials of DOC and AHS and their

        contracted healthcare provider. Otherwise, denied.

   6.   Defendants are without knowledge to admit or deny the CDC’s 2003

        pronouncements or the experience of other corrections systems. Otherwise,

        denied.

   7.   Admit that the FDA began approving DAA treatment around

        approximately 2011. Otherwise, denied.

   8.   Denied.

   9.   Denied.

   10. Denied.

   11. Denied.

   12. Denied.
    Case 2:19-cv-00081-wks Document 71 Filed 06/22/20 Page 3 of 15




13. Denied.

14. Defendants can neither admit nor deny Plaintiff’s intentions.

15. Denied.

16. This paragraph states a legal conclusion to which no response is required.

17. This paragraph states a legal conclusion to which no response is required.

18. This paragraph states a legal conclusion to which no response is required.

    Denied as to inmates in Mississippi.

19. Denied.

20. Admit that Plaintiff Bruyette is an inmate in the custody of Vermont

    Department of Corrections. Otherwise, denied.

21. Denied.

22. Denied.

23. Denied.

24. Denied.

25. Admit that, as a contracted healthcare provider for DOC, Centurion of

    Vermont is deemed to be a state actor. Otherwise, denied.

26. Denied as stated.

27. Denied as stated.

28. Denied as stated.

29. Denied as stated.

30. Denied as stated.

31. Denied as stated.
    Case 2:19-cv-00081-wks Document 71 Filed 06/22/20 Page 4 of 15




32. Denied as stated.

33. Denied as stated.

34. Denied as stated.

35. Denied as stated.

36. Denied as stated.

37. Denied as stated.

38. Denied as stated.

39. Denied as stated.

40. Denied as stated.

41. Denied as stated.

42. Denied as stated.

43. Denied as stated.

44. Denied as stated.

45. This paragraph states a legal conclusion to which no response is required.

    Otherwise, denied.

46. Denied as stated.

47. Denied as stated.

48. Denied as stated.

49. Denied as stated..

50. Denied as stated.

51. Denied as stated.

52. Denied as stated.
    Case 2:19-cv-00081-wks Document 71 Filed 06/22/20 Page 5 of 15




53. Denied as stated.

54. Denied as stated.

55. Denied as stated.

56. Denied as stated.

57. Denied as stated.

58. Denied as stated.

59. Denied as stated.

60. Denied as stated.

61. Denied as stated.

62. Denied as stated.

63. Denied as stated.

64. Denied as stated.

65. Denied as stated.

66. Denied as stated.

67. Denied as stated.

68. Denied as stated.

69. Denied as stated.

70. Denied as stated.

71. Admit that Vermont Medicaid covers DAAs. Otherwise, denied.

72. Denied as stated.

73. Denied as stated.
      Case 2:19-cv-00081-wks Document 71 Filed 06/22/20 Page 6 of 15




74. Defendants are without knowledge to admit or deny Plaintiffs’ subjective

      perception of Defendants’ statements.

75. Denied.

76. This paragraph states a legal conclusion to which no response is required.

      Otherwise, denied.

77. This paragraph states a legal conclusion to which no response is required.

      Otherwise, denied.

78. This paragraph states a legal conclusion to which no response is required.

      Otherwise, denied.

79. This paragraph states a legal conclusion to which no response is required.

      Otherwise, denied.

80. This paragraph states a legal conclusion to which no response is required.

      Otherwise, denied.

81. This paragraph states a legal conclusion to which no response is required.

      Otherwise, denied.

82. Admit.

83. Denied.

84. Denied as stated.

85. Denied as stated.

86. Denied as stated.

87. Denied as stated.

88.   Denied as stated.
      Case 2:19-cv-00081-wks Document 71 Filed 06/22/20 Page 7 of 15




89.   Denied as stated.

90.   Denied as stated.

91.   Denied as stated.

92.   Denied as stated.

93.   Defendants are without knowledge to admit or deny.

94.   Denied.

95.   Denied.

96.   Defendants are without knowledge to admit or deny Plaintiffs’ subjective

      perception of “political pressure.” Otherwise, denied.

97.   Denied.

98.   Admit that former Commissioner Menard sent an email with the quoted

      text copied from another sender. Otherwise, denied.

99.   Denied.

100. Denied.

101. Admitted.

102. Admitted except denied as to categorical ineligibility.

103. Admit.

104. Admit only that cited exhibit states “We secured $200,000 in HepC money

      and have a plan to secure $1.8 million at BAA. I want to personally

      understand, and I want to personally decide how we spend this money. We

      must have a plan, be able to articulate exactly how this works and be able

      to reconcile at the end.” Otherwise denied.
    Case 2:19-cv-00081-wks Document 71 Filed 06/22/20 Page 8 of 15




105. The legislative record speaks for itself, otherwise denied.

106. The legislative record speaks for itself, otherwise denied.

107. Denied.

108. The legislative record speaks for itself, otherwise denied.

109. The legislative record speaks for itself, otherwise denied.

110. Defendants are without knowledge to admit or deny a third party’s

     testimony.

111. Denied.

112. The legislative record speaks for itself, otherwise denied.

113. The legislative record speaks for itself, otherwise denied.

114. Defendants are without knowledge to admit or deny a third party’s

     testimony.

115. The legislative record speaks for itself, otherwise denied.

116. Denied.

117. The legislative record speaks for itself, otherwise denied.

118. Denied.

119. Denied.

120. Defendants lack sufficient knowledge to answer. Otherwise, denied.

121. Denied.

122. Denied.

123. Denied as stated.

124. Denied as stated.
    Case 2:19-cv-00081-wks Document 71 Filed 06/22/20 Page 9 of 15




125. Denied as stated.

126. Denied.

127. Denied.

128. Denied.

129. Denied.

130. Defendants are without knowledge to admit or deny DVHA’s thought

     process. Otherwise, denied.

131. Admit that the email is accurately quoted. Otherwise, denied.

132. Defendants are without knowledge to admit or deny DVHA’s budget

     process. Otherwise, denied.

133. Denied as stated.

134. Denied as stated.

135. Denied.

136. Denied as stated.

137. Denied as cited link appears inaccessible.

138. Denied

139. Defendants are without knowledge to admit or deny Plaintiffs’ subjective

     perception of unnamed inmates and medical providers’ knowledge.

     Otherwise, denied.

140. Defendants are without knowledge to admit or deny Plaintiffs’

     interpretation of the consensus among unnamed practitioners or in uncited

     literature.
    Case 2:19-cv-00081-wks Document 71 Filed 06/22/20 Page 10 of 15




141. Denied that Plaintiff West is in DOC custody.

142. Defendants are without knowledge to admit or deny Plaintiff West’s life

     expectancy.

143. Denied.

144. Denied as stated.

145. Defendants are without knowledge to admit or deny Plaintiffs’ subjective

     perception.

146. Denied.

147. Denied.

148. Denied.

149. Admit.

150. The grievance documents speak for themselves. Otherwise denied.

151. The grievance documents speak for themselves. Otherwise denied.

152. The grievance documents speak for themselves. Otherwise denied.

153. The grievance documents speak for themselves. Otherwise denied.

154. The grievance documents speak for themselves. Otherwise denied.

155. The grievance documents speak for themselves. Otherwise denied.

156. The grievance documents speak for themselves. Otherwise denied.

157. The grievance documents speak for themselves. Otherwise denied.

158. Denied as stated.

159. Denied as stated.

160. Denied.
    Case 2:19-cv-00081-wks Document 71 Filed 06/22/20 Page 11 of 15




161. Denied.

162. Admitted.

163. Denied.

164. Denied.

165. Admitted.

166. Denied that Bruyette currently suffers from HCV.

167. Defendants are without knowledge to admit or deny Plaintiffs’ subjective

     perception. Otherwise, denied.

168. Denied.

169. Admitted.

170. Denied.

171. Denied.

172. The grievance documents speak for themselves. Otherwise denied.

173. The grievance documents speak for themselves. Otherwise, denied.

174. The grievance documents speak for themselves. Otherwise denied.

175. The grievance documents speak for themselves. Otherwise denied.

176. The grievance documents speak for themselves. Otherwise denied.

177. The grievance documents speak for themselves. Otherwise denied.

178. Denied.

179. Denied.

180. Defendants incorporate the preceding paragraphs of this answer.

181. No response required.
    Case 2:19-cv-00081-wks Document 71 Filed 06/22/20 Page 12 of 15




182. Denied.

183. Denied.

184. Denied.

185. Denied.

186. Denied.

187. Denied.

188. No response required.

189. Denied.

190. Denied.

191. Denied.

192. Count was dismissed and this paragraph contains a legal conclusion. No

     response is required.

193. Count was dismissed and this paragraph contains a legal conclusion. No

     response is required.

194. Count was dismissed and this paragraph contains a legal conclusion. No

     response is required.

195. Count was dismissed and this paragraph contains a legal conclusion. No

     response is required.

196. Denied.

197. Count was dismissed and this paragraph contains a legal conclusion. No

     response is required.
        Case 2:19-cv-00081-wks Document 71 Filed 06/22/20 Page 13 of 15




   198. Count was dismissed and this paragraph contains a legal conclusion. No

         response is required.

   199. Denied.

   200. Admitted.

   201. Denied.


                               PRAYER FOR RELIEF

   Defendants deny the allegations in the un-numbered paragraph following

paragraph 201, beginning with “WHEREFORE”, including all subparts, and

specifically denies that Plaintiffs are entitled to any relief.

                             AFFIRMATIVE DEFENSES


   1.     The Prison Litigation Reform Act of 1995 (“PLRA”) mandates that an

          inmate exhaust “such administrative remedies as are available” before

          bringing suit. 42 U.S.C. § 1997e(a). Plaintiffs failed to exhaust his

          administrative remedies prior to commencing this action.

   2.     Defendants are entitled to, and hereby formally pleads and asserts, its

          qualified and official immunities, both state and federal common law and

          statutory as well as any defenses or other provisions or requirements of

          the Vermont Tort Claims Act, Vt. Stat. Ann. Tit. 12, § 5601 et seq. to any

          and all claims alleged against it in the Complaint as to both suit and

          liability, and regardless of whether said claims are alleged under state or

          federal law.
     Case 2:19-cv-00081-wks Document 71 Filed 06/22/20 Page 14 of 15




3.     Plaintiffs’ alleged injuries, if any, were not proximately caused by any

       action or inaction of defendants, were the results of their own action(s) or

       inaction(s), and/or the action(s) or inaction(s) of third-persons for whom

       defendants may not be held liable.

4.     Some or all of plaintiffs’ claims are barred by their lack of standing, the

       doctrine of mootness, because they are not ripe for judicial review, and/or

       are insufficient so as to warrant an award of injunctive or declaratory

       relief.

5.     Defendants affirmatively plead all defenses to which they are, or may

       become, entitled to through discovery in this action, under 20 U.S.C. §§

       1400 et seq., 42 U.S.C. § 1983, 42 U.S.C. §§ 12131 et seq., the Prison

       Litigation Reform Act, and/or any other provisions of federal or state law.

6.     Defendants expressly reserve and invoke their Eleventh Amendment

       immunity.

7.     Some or all of plaintiffs’ claims are barred by the doctrines of unclean

       hands, waiver and/or estoppel, and/or res judicata.

8.     Defendants affirmatively assert all defenses which are available, or may

       become available through further discovery, pursuant to Fed. R. Civ. P.

       8(c) and/or 12(b).




                            ~signature on next page~
      Case 2:19-cv-00081-wks Document 71 Filed 06/22/20 Page 15 of 15




DATED June 22, 2020.

                                        Respectfully Submitted,

                                        THOMAS J. DONOVAN, JR.
                                        ATTORNEY GENERAL


                                  By:   /s/ Robert M. LaRose, Esq.
                                        Robert M. LaRose, Esq.
                                        Assistant Attorney General
                                        Attorney General’s Office
                                        280 State Drive, HC2N
                                        Waterbury, VT 05671-2080
                                        (802) 241-0206
                                        Robert.LaRose@vermont.gov

                                  By:   ____/s/ Jared Bianchi_______
                                        Jared C. Bianchi
                                        Assistant Attorney General
                                        280 State Drive, HC2N
                                        Waterbury, VT 05671-2080
                                        (802) 241-0194
                                        jared.bianchi@vermont.gov
